Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Higashino U.S. Patent 5,481,119, and further in view of Hasegawa U.S. Patent 5,051,787.

With regards to claim 1. Higashino teaches a programmable circuit, comprising: 
a superconducting component of alternating narrow and wide portions (as shown in Higashino figure 7, item 2 having wide and narrow portions), the superconducting component having an input terminal at a first end and an output terminal at a second end opposite of the first end (the wide portions at the end of item 2 are the input and output terminals); and 
control circuitry coupled to the narrow portions of the superconducting component (33a/33b/33c), the control circuitry configured to selectively transition the narrow portions between superconducting and non-superconducting states (33c interfaces with the narrow portion of 2), wherein: 
the superconducting component is formed on a first layer (2 is the superconducting layer); and 
the control circuitry is formed on a second layer distinct from the first layer (33a/33b/33c is a distinct layer that extends above item 2).
But does not teach superconducting component arranged in a multi-dimensional array of alternating narrow and wide portions, wherein: the superconducting component including the multi-dimensional array comprises, and is formed on, a continuous portion of a first layer of superconducting material; and respective narrow portions of the superconducting component are interconnected by wide portions of the superconducting component in the continuous portion of the first layer of superconducting material.
However Hasegawa does teach superconducting component arranged in a multi-dimensional array of alternating narrow and wide portions, wherein: the superconducting component including the multi-dimensional array comprises, and is formed on, a continuous portion of a first layer of superconducting material; and respective narrow portions of the superconducting component are interconnected by wide portions of the superconducting component in the continuous portion of the first layer of superconducting material (as shown in Hasegawa figure 6; 611, 612, 613, and 614 creating a 4-bit array and see Hasegawa claims 21, 22, and 24 claiming an array of cells arranged in rows and columns). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of superconductor logic circuitry to be connected as a logic circuit of Higashino with the array of memory cells of Hasegawa to provide an integrated memory with an increased bit capacity (see Hasegawa col 9, lines 45 thru 50).

    PNG
    media_image1.png
    549
    523
    media_image1.png
    Greyscale


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higashino U.S. Patent 5,481,119, and further in view of Kapitulnik U.S. Patent 5,219,826 and Hasegawa U.S. Patent 5,051,787.

With regards to claim 10. Higashino teaches a programmable circuit, comprising: 
a configurable superconducting component having an input terminal, an output terminal (as shown in Higashino figure 7, item 2; the wide portions at the end of item 2 are the input and output terminals), and a gate terminal (item 2 narrow portion being the gate); and 
control circuitry coupled to the configurable superconducting component via the gate terminal (33a/33b/33c), the control circuitry adapted to selectively adjust capacitance, inductance, or resistance of the superconducting component (see Higashino col 5, lines 8 thru 31), wherein: 
the superconducting component is formed on a first layer (2 is the superconducting layer); and 
the control circuitry is formed on a second layer distinct from the first layer (33a/33b/33c is a distinct layer that extends above item 2).
But does not teach a plurality of gate terminals; the superconducting component comprises, and is formed on, a continuous portion of a first layer of superconducting material.
However Kapitulnik does teach a plurality of gate terminals (see Kapitulnik col 6, lines 58 thru 65 which teaches an array of these elements having a plurality of gates). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of superconductor logic circuitry to be connected as a logic circuit of Higashino with the array of junctions grown at one time on a substrate of Kapitulnik so that multiple devices can be simultaneously formed as opposed to the one-at-a-time approach inherent in the prior art to remove manufacturing time and cost (see Kapitulnik col 3, lines 6 thru 17 and col 6, lines 58 thru 65).
But Higashino and Kapitulnik do not teach the superconducting component comprises, and is formed on, a continuous portion of a first layer of superconducting material.
However Hasegawa does teach the superconducting component comprises, and is formed on, a continuous portion of a first layer of superconducting material. (as shown in Hasegawa figure 6; 611, 612, 613, and 614 creating a 4-bit array and see Hasegawa col 9, lines 45 thru 50). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design of superconductor logic circuitry to be connected as a logic circuit of Higashino with the array of memory cells of Hasegawa to provide an integrated memory with an increased bit capacity (see Hasegawa col 9, lines 45 thru 50).

With regards to claim 11. Higashino, Kapitulnik, and Hasegawa disclose the programmable circuit of claim 10, and Higashino and Hasegawa also teach wherein the configurable superconducting component comprises a multi-dimensional array of alternating narrow and wide portions (see Kapitulnik col 6, lines 58 thru 65 which teaches an array of these elements having wide and narrow portions); 
respective narrow portions of the superconducting component are interconnected by wide portions of the superconducting component in the continuous portion of the first layer of superconducting material (as shown in Hasegawa figure 6; form of the 4-bit memory array); and 
the gate terminals correspond to respective narrow portions of the configurable superconducting component (see Higashino col 5, lines 8 thru 31 and as shown in figure 7 the narrow portion functions as the gate).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Higashino U.S. Patent 5,481,119 and Hasegawa U.S. Patent 5,051,787 as applied to claim 1 above, and further in view of Perez U.S. Patent 5,321,004.

With regards to claim 9. Higashino and Kapitulnik disclose the programmable circuit of claim 1, but do not teach wherein the control circuitry comprises piezoelectric sources coupled to respective narrow portions of the superconducting component; and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing mechanical- strain via the piezoelectric sources.
However Perez does teach wherein the control circuitry comprises piezoelectric sources coupled to respective narrow portions of the superconducting component (as shown in figure 2, item 16 is coupled at narrow portion G); and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing mechanical- strain via the piezoelectric sources (see Perez col 5, lines 49 thru 57). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the array of superconducting component with the undisclosed control process of Higashino and Kapitulnik with the piezoelectric layer to control the superconductor of Perez provide the bending of the superconductor to provide the desired Josephson junction effect (see Perez col 2, lines 44 thru 64).

    PNG
    media_image2.png
    469
    484
    media_image2.png
    Greyscale


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over Higashino U.S. Patent 5,481,119, Kapitulnik U.S. Patent 5,219,826, and Hasegawa U.S. Patent 5,051,787 as applied to claim 10 above, and further in view of Perez U.S. Patent 5,321,004.

With regards to claim 18. Higashino, Kapitulnik, Hasegawa disclose the programmable circuit of claim 10, but do not teach further comprising an output component coupled to the output terminal of the configurable superconducting component.
However Perez does teach further comprising an output component coupled to the output terminal of the configurable superconducting component (as shown in Perez figure 5, item 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the superconducting circuit of Higashino and Kapitulnik with the sensing of the output of Perez provide the feedback to the piezoelectric control to keep the proper bend on the piezoelectric transducer (see Perez col 4, lines 31 thru 46).

Allowable Subject Matter
Claims 2-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 2. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the control circuitry comprises heat sources coupled to respective narrow portions of the superconducting component; and 
wherein the control circuitry selectively transitions the narrow portions from the superconducting state to the non-superconducting state by selectively providing heat via the heat sources”. Claims 3-8 are objected to based upon its dependency to claim 2.

With regards to claim 12. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the control circuitry is configured to concurrently activate a subset of the plurality of gate terminals so as to inhibit current flow from the input terminal to the output terminal”. Claims 13 is objected to based upon its dependency to claim 12.

With regards to claim 14. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the control circuitry is configured to concurrently activate a subset of the plurality of gate terminals so as to increase a path length for current flowing from the input terminal to the output terminal”. Claims 15 is objected to based upon its dependency to claim 14.

With regards to claim 16. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “wherein the control circuitry is thermally- coupled to, and electrically-insulated from, the plurality of gate terminals”.

With regards to claim 17. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “comprising a current source coupled to the input terminal of the configurable superconducting component, the current source adapted to supply a bias current to the configurable superconducting component”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Najafi U.S. Pub 2021/0183767 – Superconducting matrix
Najafi U.S. Patent 10,573,800 – Superconducting matrix
Najafi U.S. Pub 2019/0148848 – Superconducting matrix
Najafi U.S. Pub 2019/0035999 – Superconducting matrix
Lentz U.S. Patent – Superconducting matrix  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844